DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 5/8/2022 is acknowledged.
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/8/2022.
Claim Objections
Claim 7 is objected to because of the following informalities:  the limitation “to a chordal longitudinal rib” should read “to a chordal longitudinal rib of the plurality of chordal longitudinal ribs” to make it clear that the limitations are properly linked.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cl. 6, the limitation “a stiffening rib...intersecting each cylindrical clip in an arc measuring between 45 degrees and 180 degrees” renders the claim indefinite in the Examiner’s position.  As can be seen in Fig. 1 and 5, the stiffening rib is illustrated by reference character 102.  It does appear that the stiffening rib 102 intersects with the cylindrical clips 101 but it’s not abundantly clear where the arc is located and to what angular extent the arc measures.  Applicant’s specification does not provide any further guidance as to how this limitation applies to the Applicant’s invention.  Therefore, the metes and bounds of the claim cannot be properly ascertained, rendering the claim indefinite in the Examiner’s position.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hennon US 20180038518 (hereinafter Hennon).

    PNG
    media_image1.png
    700
    555
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    461
    576
    media_image2.png
    Greyscale

Re. Cl. 5, Hennon discloses: A cable fastener (Fig. 6) comprising a cable clip assembly (Fig. 6) comprising a base (1, Fig. 7) with a proximal surface (lower surface, Fig. 6-7); at least one pair of mount holes perforating the base (see Fig. 6-7 and 12a-b, portion of 17s where 21 penetrates), each mount hole having a mount hole diameter (see Fig. 12a, where 21 passes through), with the mount holes in each pair separated by a mount pair diameter (see Fig. 6-7, diameter extending between centers of 17s); and a plurality of counterbores (see annotated figure 12a), each counterbore concentric with a mount hole on the proximal surface of the base (see annotated figure 12a), each counterbore having a counterbore diameter greater than the mount hole diameter (see annotated figure 12a, where 94/96 fit therein); and a dual spacer (90, Fig. 10a) comprising two spacers (94 and 96, Fig. 10a) and a crossbar (92, Fig. 10a) connecting the two spacers (see Fig. 10a); each spacer having an outer diameter equal to the counterbore diameter (see Fig. 12a, as fitting within the counterbore) and an inner diameter equal to the mount hole diameter (see Fig. 12a-b, shown as receiving 21); said crossbar having a crossbar length equal to the mount pair diameter (see annotated figure 12b).
Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the specific limitation of “a tangential longitudinal rib...intersecting the cylindrical clips tangentially” in claim 6 is not anticipated or made obvious by the prior art of record in the Examiner’s position.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lockwood US 2354919, Robertson US 2404531, Gordon US 5785285, Weaver US 7131170, and Youmans US 2007/0235596 disclose other known cable fasteners/cable clip assemblies which are presented to the Applicant for their consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632